                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

RICHARD SAMSON,

             Plaintiff,

v.                                                 Case No: 2:18-cv-274-FtM-99CM

CITY OF NAPLES,

             Defendant.


                                        ORDER

      This matter comes before the Court upon review of City of Naples’ (the “City”)

Motion for City Officials to Attend Mediation Without Full Authority to Settle filed

on October 8, 2018. Doc. 25. The City asserts it cannot practicably comply with its

obligation to attend the mediation with full authority to negotiate a settlement under

Middle District of Florida Local Rule 9.05(c). Id. at 1-5. The City explains that

Florida’s Sunshine Law “requires the City Council of Naples to approve settlements

at a duly noticed public meeting,” and the City Council or any delegate of the Council’s

authority would be subject to the Sunshine Law. Id. at 2-5 (citing Fla. Const. art. I,

§ 24(b); Fla. Stat. § 286.011; Bruckner v. City of Dania Beach, 823 So. 3d 167, 172

(Fla. 2d DCA 2002); Wood v. Morston, 442 So. 2d 934, 939-41 (Fla. 1983); News-Press

Pub. Co., Inc. v. Carlson, 410 So. 2d 546, 547-48 (Fla. 2d DCA 1092)).             The

attendance of anyone subject to the Sunshine Law at the mediation, however, would

conflict with the requirement of confidentiality regarding all mediation proceedings.

Id. at 4 (citing Fed. R. Evid. 408; M.D. Fla. R. 9.07(b)).
      To evade the apparent conflicts, the City requests that it be permitted to send

a representative with authority to negotiate the matter, albeit without authority to

settle it, to the parties’ scheduled mediation on November 8, 2018.         Id. at 6.

Plaintiff does not oppose the requested relief.      Id.   For good cause shown and

because the motion is unopposed, the Court will grant the motion.

      ACCORDINGLY, it is

      ORDERED:

      City of Naples’ Motion for City Officials to Attend Mediation Without Full

Authority to Settle (Doc. 25) is GRANTED.           The City is directed to send a

representative with full authority to negotiate this case to mediation.          The

representative is not required to have full authority to settle the case.

      DONE and ORDERED in Fort Myers, Florida on this 9th day of October, 2018.




Copies:
Counsel of record




                                          -2-
